Citation Nr: 0012075	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis, 
claimed as fatigue, blurred and double vision due to an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

2.  Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to June 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for 
myasthenia gravis, claimed as fatigue, blurred and double 
vision due to an undiagnosed illness incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Due to the recent diagnosis of the 
veteran's illness as myasthenia gravis, the Board will also 
consider a claim for direct service connection for myasthenia 
gravis.  


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

2.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to fatigue, 
blurred and double vision that has not been attributed to a 
known diagnosis.

3.  Myasthenia gravis was not incurred in or aggravated 
during service, or manifested to a compensable degree within 
one year following service discharge.


CONCLUSIONS OF LAW

1.  The claim for service connection for myasthenia gravis, 
claimed as fatigue, blurred and double vision due to an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999).

2.  The criteria for service connection for myasthenia gravis 
are not met.  38 U.S.C.A. § 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  A well-grounded claim is a plausible claim that is 
meritorious on its own or is capable of substantiation.  See 
Murphy v. Derwinski, Vet. App. 78, 81 (1990).  The three 
elements of a well-grounded claim are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

As the following discussion will reveal, the veteran's claims 
are not well grounded.  Where a claim is not well grounded, 
it is incomplete and the Department of Veterans Affairs (VA) 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in its statement of the case (SOC).  The SOC informed the 
veteran of the types of evidence that was lacking, and what 
he should submit to establish a well-grounded claim.  Unlike 
the situation in Robinette, the veteran has not advised VA in 
this case of the existence of any particular evidence that, 
if obtained, would render his claim well grounded.

	I.  Service connection due to an undiagnosed illness

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, or signs or symptoms of gastrointestinal, 
neurologic, or respiratory illness.  The requirements for 
granting service connection for this type of undiagnosed 
illness include the following:  (1) the illness must become 
manifested during either active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code in Part 4 of 38 C.F.R., 
not later than December 31, 2001; (2) the medical evidence 
cannot be attributed to any known clinical diagnosis; (3) 
there must be objective evidence that is perceptible to an 
examining physician and other, non-medical indicators that 
are capable or independent verification; (4) a minimum of a 
six month period of chronicity; and (5) no affirmative 
evidence which relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
fatigue, blurred vision and double vision, due to an 
undiagnosed illness is not well grounded.  Although the RO 
did not specifically state that it denied the veteran's claim 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet.App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because it is not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of his claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

The veteran is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  The evidence shows that he served in the 
Southwest Asia Theater of Operations from December 1990 to 
May 1991.

The veteran made an initial claim for service connection for 
double vision and blurred vision, memory loss, headaches, 
chronic fatigue, rashes and loss of balance in July 1994, 
stating that he was being treated at a VA Persian Gulf 
clinic.  The RO, after contacting the veteran, treated these 
claims as service connection claims due to an undiagnosed 
illness caused by service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  After denying the 
veteran's claims in a June 1996 rating decision, the RO 
reviewed the veteran's claim, and issued a December 1997 
rating decision, due to a regulation change that expanded the 
period within which undiagnosed illnesses incurred by Persian 
Gulf veterans must become compensably manifest in order for 
service connection to be established.  See 38 C.F.R. § 3.317 
(1997).  The RO also recharacterized the issue as service 
connection for myasthenia gravis (claimed as fatigue, blurred 
vision and double vision as due to an undiagnosed illness), 
based on medical evidence received since the previous rating 
decision.  Specifically, in an August 1995 letter from James 
F. Howard, Jr., M.D. to the veteran, Dr. Howard provided the 
first confirmed diagnosis of myasthenia gravis.  The Board 
notes that in the December 1997 decision, the RO granted 
service connection for headaches as due to an undiagnosed 
illness, part of the veteran's initial claim.  That headache 
claim is not before the Board on appeal.            

The Board notes that the veteran's service medical records do 
not contain any complaints of fatigue, blurred or double 
vision or medical findings of myasthenia gravis either during 
or following his return from Persian Gulf service.              

The veteran testified about his claimed undiagnosed illness 
during a February 2000 Travel Board Hearing.  He explained 
that he began to have headaches and blurred vision beginning 
approximately 2 to 3 months following service discharge, 
which was in June 1991.  He also stated that his condition 
slowly worsened, and that he developed a "droopy eyelid" in 
1994 or 1995.   

According to the very detailed August 1995 letter from Dr. 
Howard, his neurological examination and electrodiagnostic 
studies of the veteran confirmed a diagnosis of myasthenia 
gravis, with a primary effect on the muscles of the eye.  
Subsequently, a July 1997 VA examination confirmed the 
myasthenia gravis diagnosis.  In this examination report, 
there is a handwritten notation that fatigue is related to 
the myasthenia gravis.       

Based on the evidence of record, the veteran's claimed 
fatigue, blurred vision and double vision are not 
"undiagnosed", but rather symptoms of a diagnosed 
myasthenia gravis condition.  As such, the illness cannot be 
service connected pursuant to 38 C.F.R. § 3.317.  As the 
evidence in the record contains no indication that the 
veteran has current disability from an undiagnosed illness, 
the Board concludes that the claim for service connection for 
claimed fatigue, blurred vision and double vision due to an 
undiagnosed illness is not well grounded.

	II.  Direct service connection for myasthenia gravis

As discussed during the February 2000 Travel Board Hearing, 
the Board will also consider the possibility of direct 
service connection for the veteran's myasthenia gravis 
condition.  There is no question that the veteran has a 
confirmed current disability, diagnosed as myasthenia gravis, 
which addresses the first element of a well-grounded claim.  
The issue is whether this medical condition is related to the 
veteran's active military service, including his service in 
Southwest Asia during the Persian Gulf War.  Thus, the 
veteran must also provide evidence of an inservice disease or 
injury, and a nexus opinion between the current disability 
and service.  See Caluza, supra.  A review of the record 
reveals that there is some evidence for these elements, but 
that the evidence does not support a grant of service 
connection for myasthenia gravis.

As the Board has previously discussed, the veteran's service 
medical records do not show evidence of a diagnosis of 
myasthenia gravis, nor evidence of complaints of blurred or 
double vision or fatigue.  However, VA regulations allow 
presumptive service connection for certain diseases that are 
manifested to a compensable degree within specified time 
limits.  Myasthenia gravis is presumed to be service 
connected if it is manifested to a compensable degree within 
one year following service discharge.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  Under 38 C.F.R. § 4,124a, 
Diagnostic Code 8025, the minimum rating for myasthenia 
gravis is 30 percent.  

The Board has already described the veteran's account of 
experiencing headaches and blurred vision approximately 2 to 
3 months after service discharge.  The Board notes that the 
record does not show that the veteran's claimed headaches are 
symptoms of his myasthenia gravis condition, and further 
notes that the veteran is otherwise service connected for 
headaches.  The veteran also testified during his Travel 
Board Hearing that medical examinations, including magnetic 
resonance imaging (MRI) tests, conducted shortly after 
service discharge did not show any medical problem.  

It was not until August 1995 that the veteran was diagnosed 
with myasthenia gravis, which is greater than one year 
following service discharge.  The Board notes that a July 
1995 VA examination resulted in diagnoses of chronic fatigue, 
"normal physical examination"; history of rashes, resolved; 
and, of note, "No evidence of any disease process known or 
thought to be related to the service in the Persian Gulf".  
The Board also notes a September 1997 letter from Nancy P. 
Shecter, M.D., who referred the veteran to Dr. Howard for the 
first confirmed myasthenia gravis diagnosis in August 1995.  
In her letter, Dr. Schecter reported the veteran's history of 
ptosis since childhood and diplopia with right eye movement 
limitation since 1991, during his Persian Gulf service.  Dr. 
Schecter also stated that, "[i]t was not my impression at 
any time that his myasthenia gravis was related in any way to 
service in the Gulf War."  This evidence does not show that 
the veteran manifested myasthenia gravis to a compensable 
degree within one year following service discharge.

The Board notes that the veteran's family practitioner, David 
W. Pletcher, M.D., wrote a September 1999 letter to VA 
stating that the veteran has a diagnosis of myasthenia gravis 
dating back to 1995, "but he had the initial symptoms of 
this disease dating back to at least 1992."  The Board finds 
that this medical opinion is sufficient to satisfy the well-
grounded element of incurrence or aggravation of a disease or 
injury in service or, in this instance, manifested to a 
compensable degree within one year following service 
separation.  Although Dr. Pletcher did not specify whether 
the initial symptoms of the current myasthenia gravis were 
present within one year of the veteran's service discharge in 
June 1991, his statement raises the possibility that they 
were present before June 1992.  

The records supplied by Dr. Pletcher - from Kaiser Permanente 
- are the earliest post-service medical records.  The only 
record dated before June 1992 is one dated March 2, 1992.  
Unfortunately, it is largely illegible.  It does not, 
however, appear to refer to blurred or double vision, ptosis, 
fatigue, or any of the symptoms that were later attributed to 
his myasthenia gravis.  The next treatment notations are 
dated December 2, 1992, and refer to the scheduling of a 
brain MRI test related to an assessment of third nerve palsy.  
The next treatment notation is dated in March 1993 and refers 
to a motor vehicle accident on the previous day.  The next 
treatment notation is dated in May 1993 and refers to 
complaints of headaches and to the negative MRI.  A notation 
dated June 7, 1994, refers to a past medical history of 
"lazy eyes" and a workup to rule out ocular lesion.  It 
mentions third cranial nerve palsy and indicates that the 
veteran denied other health problems.  Eventually, as noted 
above, investigation into the eyelid drooping led to the 
diagnosis of myasthenia gravis.  

The record does not show that myasthenia gravis was 
manifested to a compensable degree within one year following 
service.  Although Dr. Pletcher reports vaguely that the 
initial symptoms of myasthenia gravis dated back to "at 
least 1992", the treatment records do not contain any 
reference to complaints of such symptoms before the reference 
to an MRI for third cranial nerve palsy in December 1992.  
Although the veteran may now recall, in connection with his 
claim, that he experienced such symptoms as fatigue and 
blurred vision in 1991 or 1992, the Board accords more weight 
to the contemporaneous medical records - both from service 
and from after service - which do not suggest the presence of 
such symptoms earlier than late 1992.  This is more than one 
year after the veteran's military service.  

Therefore, in reviewing the entire record, the Board finds 
that the evidence does not support the conclusion that the 
veteran incurred or aggravated myasthenia gravis in service.  
The evidence does not support the conclusion that the veteran 
manifested his current myasthenia gravis condition to a 
compensable degree within one year following service 
discharge.  Consequently, his direct service connection claim 
for myasthenia gravis must be denied.


ORDER

Entitlement to service connection for myasthenia gravis, 
claimed as fatigue, blurred and double vision due to an 
undiagnosed illness, is denied.

Entitlement to service connection for myasthenia gravis is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

